Citation Nr: 1118929	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-42 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel

INTRODUCTION

The Veteran had service from January 1963 to February 1967.  The Veteran died in June 2004.  The appellant is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant is claiming entitlement to service connection for the cause of the Veteran's death and entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1318.

First, the Board notes that the appellant lives in California, but her appeal has thus far been adjudicated by the RO in Muskogee, Oklahoma.  The record reveals that the appellant previously lived in Oklahoma and notified the RO of her new address when she filed the instant claim in September 2008.  On remand, the AMC will be asked to determine whether the RO in Muskogee should continue to adjudicate the appellant's claims or whether an RO in California would be more appropriate.

Second, a review of the claims file reveals that the appellant has not been provided with any notice consistent with the requirements of the Veterans Claims Assistance Act (VCAA).  Furthermore, in the context of a claim for service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Here, service connected was in effect for posttraumatic stress disorder prior to the Veteran's death.  The appellant has not received any notice consistent with the VCAA or Hupp.  This must be remedied on remand.

Finally, the Board notes that the appellant has a right to representation in all stages of her appeal.  38 C.F.R. § 20.600 (2010).  In this case, she has appointed an authorized representative, the California Department of Veterans Affairs.  While the appellant resides in California, her claim has been located in and adjudicated by the RO in Muskogee, Oklahoma.  As noted above, the AMC will determine which RO should appropriately handle the appellant's claims going forward.  

Nevertheless, a review of the claims file shows that the appellant's representative has not been provided with the opportunity to provide a written argument on her behalf.  On the March 2011 Certification of Appeal (VA Form 8), the RO indicated that a VA Form 646 (Statement of Accredited Representative in Appealed Case) was not of record because the appellant's representative was not located locally.  Whether or not the appellant's claim remains with the Muskogee, Oklahoma RO, she has a right for her representative to present written argument on her behalf.  Therefore, on remand, the RO designated to handle the appellant's claims must make appropriate arrangements for presentation of argument by California Department of Veterans Affairs before returning the claims file to the Board.

Accordingly, the case is REMANDED for the following action:

1.  Determine whether the RO in Muskogee, Oklahoma should continue to handle the appellant's claim or whether it would be more appropriately handled by another RO.

2.  Provide the appellant with a VCAA notice letter that also covers the issue of entitlement to service connection for the cause of the Veteran's death, conforming to Hupp, noting (1) a statement of the conditions for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on a condition not yet service-connected.

3.  If any benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC) and given an appropriate period of time for response.  Regardless of where the appellant's claim is readjudicated, California Department of Veterans Affairs is to be given an opportunity to present a written argument in connection with the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

